AYRES, Judge.
Plaintiff instituted this action to recover judgment for the value of an automobile allegedly demolished in a motor vehicle collision. From a judgment rejecting plaintiff’s demands he has appealed.
This is a companion case to that of Elton L. Wise v. Agricultural Insurance Company, of this court 140 So.2d 662, with which it was consolidated for the purpose of trial. The causes of action in the two cases, as to the question of liability, are identical. This issue was resolved in the aforesaid case adversely to plaintiff.
For the reasons assigned in the companion case, the judgment appealed from is affirmed at plaintiff-appellant’s cost.
Affirmed.
Rehearing denied; GLADNEY, J., dissents.